 Attachment 5
                               HIGHLY CONFIDENTIAL




    From:                 Billy Hindman <billy.hindmon@gmail.com>
    Sent:                 8/16/2014 10:35:11 PM +0000
    To:                   jayson.montgomery@yahoo.com; Adam Staten
                          <adamstaten@gmail.com>
    Subject:              Sales Process
    Attachments:          Top Tier Sales Process.docx




Case 1:18-cr-00011-HSM-CHS Document 576-6 Filed 03/29/21 Page 1 of 3 PageID #:
 GJS-00000072                     12024
 Attachment 5
                                       HIGHLY CONFIDENTIAL




                                Top Tier Sales Process


 1. Products- Why Compounded Topical Creams?

    A Topical- Topical creams treat pain or skin conditions at the site instead of going into

        the blood stream and potentially affecting the whole body.

    B. Virtually no side effects.

    C. Can drive, work, and take other medications while using topical creams.

    D. Compounded creams can be customized to each patient

    E. Compounded Creams have more active ingredients than commercially available

    products, so in theory, can be far more effective.

    F. Every ingredient in the topical formula is clinically proven to work towards healing

    the condition the cream is designed for.

 2. Cost- Topical creams can be very cost effective if Insurance covers them.

    A. Most patients have a relatively small co-pay, usually between $20-$50.

    B. What insurance pays for these compounded medications varies greatly. Insurance

 can pay anywhere from $250 to as high as $12-$14k for certain formulas.

    C. Patients should not be alarmed if they see an EOB (Explanation of Benefits) from

 their Insurance company for what they reimbursed for the prescription. An EOB may look

 like a bill but is not. They are just explaining to the patient what the Ins. company paid for

 the patient's prescriptions.

 3. Process- The process starts with our Order Form. This form is designed for the patient

 to choose for what conditions they want treatment.




Case 1:18-cr-00011-HSM-CHS Document 576-6 Filed 03/29/21 Page 2 of 3 PageID #:
GJS-00000073                      12025
 Attachment 5
                                       HIGHLY CONFIDENTIAL




    A. The next form is the evaluation form. This form gives us the ability to use the

 patient's evaluation of our product ifwe wanted to conduct a study.

    B. The last form is the very important product use form. This form gives our medical

 professionals an understanding on why the patient is asking for treatment of a certain

 condition and provides what previous medications or treatments they have tried before.

    C. After all forms are filled out properly, then they will be given to one of our providers

 for review. Once the provider reviews the documentation then they will call the patient.

 *****   Make sure the patient is prepared to receive a call from one of our medical

 professionals. Also, ask what would be the best time to receive a call. *****

    D. During the phone interview with the patient, our providers will ask questions on

 medical history and why the patient wants treatment for certain conditions. After the

 phone interview our provider will suggest a treatment formula or formulas, and write the

 proper prescription accordingly and will fax into the pharmacy.

    E. Once the pharmacy receives the faxed prescription, they will call to confirm

 Insurance info, address, date of birth, etc. The quicker the pharmacy can get a hold of the

 patient the faster they will receive their prescriptions.

    F. After the pharmacy speaks with the patient, they will then file a claim with the

 patient's Insurance company. If the claim is approved, then the prescription will be sent out

 promptly and will arrive at the patients address within 2-3 days. If the claim is not

 approved, then the pharmacy will contact the patient and let them know of the denial and

 offer a cash price for the formula written for them. Product use instructions will come with

 the product as well as be printed on the tube of medicated cream.




Case 1:18-cr-00011-HSM-CHS Document 576-6 Filed 03/29/21 Page 3 of 3 PageID #:
 GJS-00000074                     12026
